18-526
     Lobacz v. United States
18‐526‐pr 
Lobacz v. United States 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the sixth day of March, two thousand nineteen. 

PRESENT:            BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FRANK LOBACZ,   
                                        Petitioner‐Appellant, 

                    v.                                                                                18‐526‐pr 

UNITED STATES OF AMERICA,  
                    Respondent‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 FOR PETITIONER‐APPELLANT:                                                  JOHN F. KALEY, Doar Rieck Kaley & 
                                                                            Mack, New York, New York. 

 FOR RESPONDENT‐APPELLEE:                                                   J. MATTHEW HAGGANS, Assistant
                                                                            United States Attorney (Jo Ann M.
                                                                            Navickas, Assistant United States
                                                                            Attorney, on the brief), for Richard P.
                                                                                              

                                                 Donoghue, United States Attorney 
                                                 for the Eastern District of New York, 
                                                 Brooklyn, New York.  
                                                  
              Appeal from the United States District Court for the Eastern District of 

New York (Hurley, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

              Petitioner‐appellant Frank Lobacz appeals from the district courtʹs 

memorandum and order filed January 18, 2018, denying his motion pursuant to 

28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.  Lobacz argues that his 

counselʹs failure to move to sever the healthcare fraud counts from the pension plan 

fraud and tax fraud counts constituted a per se violation of his Sixth Amendment right 

to effective assistance of counsel.  We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.   

              On November 12, 2010, Lobacz was convicted of two counts of healthcare 

fraud, one count of filing a false Internal Revenue Service Form 550, and three counts of 

income tax evasion.  On June 22, 2016, Lobacz timely filed a habeas petition pursuant to 

28 U.S.C. § 2255 to vacate, set aside, or correct his 2010 conviction.  Relevant to this 

appeal, Lobacz claimed that his counsel was per se ineffective for failing to move for a 

severance of the healthcare fraud counts under Federal Rule of Criminal 




                                             ‐ 2 ‐ 
 
                                                                                                       

Procedure 14(a).1  The district court denied Lobaczʹs petition, reasoning that Lobaczʹs 

claims did not fit within the two limited situations where per se ineffective assistance of 

counsel claims have been recognized.  In addition, the district court held that, while the 

counts ʺmay not have been properly joined,ʺ Lobaczʹs claim failed the test for ineffective 

assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984), because the 

failure to move to sever could have been strategic, the evidence against Lobacz was 

ʺoverwhelming on all counts,ʺ and ʺthe jury was appropriately instructed to consider 

each count separately.ʺ  Def. Appx. at 97‐100. 

                        On February 16, 2018, Lobacz filed a timely notice of appeal.  On February 

23, 2018, the district court issued a certificate of appealability, pursuant to Rule 11 of the 

Rules Governing § 2255, for the following question: ʺ[W]hether [Lobaczʹs] counsel[ʹs] 

failure to move for a severance is a per se violation of his Sixth Amendment right to 

counsel, i.e., that [Lobacz] need not make a particularized showing of prejudice 

pursuant to Strickland v. Washington, 466 U.S. 668 (1984).ʺ  Def. Appx. at 109. 

                                                    DISCUSSION 

                        ʺOn appeal from a district courtʹs denial of habeas relief under 28 U.S.C. 

§ 2255, we review factual findings for clear error and conclusions of law de novo.ʺ 

Harrington v. United States, 689 F.3d 124, 129 (2d Cir. 2012). 



                                                 
  
1      Lobacz also argues that his counsel was ineffective because he failed to investigate and 
present witnesses and evidence.  This issue was not certified for appeal.   

                                                       ‐ 3 ‐ 
 
                                                                                                    

               The Sixth Amendment grants criminal defendants the right to the effective 

assistance of counsel.  Strickland, 466 U.S. at 686.  In general, a defendant claiming 

ineffective assistance must show that (1) ʺcounselʹs performance was deficientʺ and (2) 

ʺthe deficient performance prejudiced the defense.ʺ  Id. at 687.  We have, however, 

recognized two limited situations constituting per se ineffective assistance where the 

defendant need not show particularized prejudice: when counsel is either ʺ(1) not duly 

licensed to practice law . . . or (2) implicated in the defendantʹs crimes.ʺ  United States v. 

Rondon, 204 F.3d 376, 379‐80 (2d Cir. 2000) (per curiam).  In recognizing these two per se 

situations, we reasoned that the former situation creates a jurisdictional bar to a valid 

conviction, while the latter situation creates a serious conflict of interest.  Id. at 380‐81.  

               Here, Lobaczʹs counsel was not per se ineffective for failing to move to 

sever the healthcare fraud counts from the pension plan fraud and tax fraud counts 

under Rule 14(a).  Lobaczʹs claim is clearly not within the limited per se situations that 

we have previously recognized: Lobacz claims neither that his counsel was not licensed, 

nor that his counsel was implicated in his crimes.  Lobacz, therefore, asks us to extend 

our per se ineffectiveness rule.   

               We are, however, ʺreluctant to extend a rule of per se prejudice in any new 

direction.ʺ  Tippins v. Walker, 77 F.3d 682, 686 (2d Cir. 1996).  In fact, beyond the two 

limited situations articulated in Rondon, ʺ[i]n every other situation, we have refused to 

apply the per se rule.ʺ  Rondon, 204 F.3d at 380 (collecting cases).  In addition, there is no 



                                              ‐ 4 ‐ 
 
                                                                                                    

basis for creating a new rule here.  The fact that Lobaczʹs counsel failed to move for 

severance is not tantamount to having ʺno counsel at all,ʺ and it does not present a 

ʺʹconflict of interestʹ that would prevent zealous representation, such that his 

representation could be deemed per se deficient.ʺ  United States v. Griffiths, 750 F.3d 237, 

242 (2d Cir. 2014) (per curiam) (providing rationale for rejecting a new per se rule).   

              Moreover, under Rule 14(a), severance is not required even if prejudice is 

shown.  Fed. R. Crim. P. 14(a) (ʺIf the joinder of offenses . . . appears to prejudice a 

defendant . . . , the court may . . . sever the defendantsʹ trials, or provide any other relief 

that justice requires.ʺ (emphasis added)); see Zafiro v. United States, 506 U.S. 534, 538‐39 

(1993) (ʺRule 14 does not require severance even if prejudice is shown.ʺ).  And the 

misjoinder of claims alone is not prejudicial.  See United States v. Lane, 474 U.S. 438, 449 

(1986) (ʺ[W]e do not read Rule 8 to mean that prejudice results whenever its 

requirements have not been satisfied.ʺ).  Prejudice, therefore, cannot be presumed 

simply where counsel failed to move for severance under Rule 14(a) because Rule 14(a) 

does not require severance, and misjoinder alone is not prejudicial.   

              Lobacz argues that the per se rule should be extended here because the 

ineffectiveness was so ʺblatant and elementalʺ and the prejudice ʺwas so great.ʺ  

Appellantʹs Br. at 30.  This argument, however, asks us to evaluate Lobaczʹs claim under 

Strickland.  But, our review is confined to the ʺspecific issue or issuesʺ that the district 

court certified for appeal.  Rules Governing § 2255 Proceedings, Rule 11; see Armienti v. 



                                              ‐ 5 ‐ 
 
                                                                                                  

United States, 234 F.3d 820, 824 (2d Cir. 2000) (ʺWe will not address a claim not included 

in the certificate of appealability.ʺ).  Here, the district court only certified the issue of 

per se ineffectiveness ‐‐ i.e., whether a particularized showing of prejudice is required.  

To consider the elements of Strickland ‐‐ i.e., whether Lobacz is prejudiced on the facts of 

his case ‐‐ would be to consider issues not certified for appeal. 

               Even assuming we could consider Lobaczʹs claim under Strickland, his 

claim would fail because he was not prejudiced by his counselʹs failure to move to sever 

the healthcare fraud counts.  The district court properly found that ʺthe evidence 

against Lobacz was overwhelming on all counts,ʺ Def. Appx. at 97‐99, and therefore 

there is no ʺreasonable probability that, but for [his] counselʹs unprofessional errors, the 

result of the proceeding would have been different,ʺ Cullen v. Pinholster, 563 U.S. 170, 

189 (2011).  Accordingly, we hold that the district court properly denied Lobaczʹs per se 

ineffectiveness claim. 

                                              *  *  * 

               We have considered Lobaczʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the order of the district court. 

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 
                




                                              ‐ 6 ‐